Citation Nr: 0916745	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-38 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Entitlement to an increased rating for duodenal ulcer, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran reportedly had active duty service from July 1953 
to June 1956 and from September 1956 to July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2007 a statement of the case was issued in November 2007, and 
a substantive appeal was received in December 2007.  He 
testified at a Board hearing in December 2008.

The issue of entitlement to an increased rating for duodenal 
ulcer, claimed as stomach condition, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

At a December 2008 Board hearing, the Veteran indicated that 
he no longer wished to pursue an appeal on the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran, as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for diabetes mellitus, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

The Veteran, in a December 2008 Board hearing, withdrew his 
appeal as to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for diabetes mellitus.  Thus, no allegations of 
errors of fact or law remain for appellate consideration of 
the issue.  Accordingly, the Board does not have jurisdiction 
to review the appeal of this issue and it is dismissed 
without prejudice.


ORDER

The appeal as to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for diabetes mellitus is dismissed.


REMAND

After a preliminary review of the record, the Board finds 
that further development is necessary before a decision on 
the merits may be made.  During the December 2008 Board 
hearing, the Veteran indicated that he was taken to the 
emergency room of St. Francis Hospital in Greenville, South 
Carolina, due to his duodenal ulcer or stomach condition.  He 
claims that gas put pressure on his heart.  As a result, he 
asserts he needed to be revived while en route to the 
hospital.  The Board granted a motion to hold the record open 
for 30 days to allow the Veteran to obtain records of this 
treatment, but no records have been received.  Nevertheless, 
as the Veteran claims that these records are relevant to the 
issue on appeal, the Board believes VA must assist the 
Veteran in attempting to obtain such records.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should take appropriate action 
to obtain and associate with the file all 
the Veteran's records (to include 
emergency room records) from 2007 on from 
St. Francis Hospital in Greenville, South 
Carolina.  

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if a rating 
in excess of 20 percent disabling is 
warranted for the Veteran's duodenal ulcer 
disability.  If the claim remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


